The defendant, age twenty-four, pleaded guilty to one count of attempted robbery with violence and one count of robbery with violence. He was sentenced to a term of not less than six nor more than eight years on the second count and two years on the first count. The maximum penalty on each count is twenty-five years.
In January, 1960, the defendant, armed with a gun, entered a bank in Stratford and ordered the teller to fill a bag with money. The teller evaded the defendant and called police. The defendant fled. The defendant thereupon drove to another bank in Trumbull and held it up, taking $8604 in cash. He was apprehended at a police roadblock after a wild automobile chase at speeds up to 100 miles per hour through three towns.
The defendant in 1951 received a suspended sentence to the reformatory for indecent assault. In 1954, in New York state, he received a one-year sentence suspended, for petty larceny. In 1954, in Utah, *Page 179 
he was released after being held for vagrancy and suspicion of armed robbery. In 1955, in Bridgeport, on charges of breach of the peace and resisting arrest, he received a thirty-day suspended sentence on each count.
The presentence report notes that "[t]hroughout his life Carcare has been unable to adjust properly although he has in the past been shown great consideration by the courts in the matter of probation. His present situation is evidence that he has not profited by the counsel and guidance afforded him."
   For the armed crimes committed by this defendant, followed by his reckless flight, the court may well have seriously considered a higher minimum sentence than that imposed. Certainly the defendant is entitled to no further mitigation. The sentence should stand as imposed.
House, Devlin, and Loiselle, Js., participated in this decision.